Citation Nr: 0208336	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  96-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for lung cancer for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from October 1944 to 
January 1946.  He died on October 1995.  The appellant is his 
widow.

The issue on appeal arises from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied service 
connection for the cause of the veteran's death.

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in January 1998 so that the appellant could 
be afforded a Travel Board hearing.  In August 1998, a 
hearing was held in Columbia, South Carolina, before 
undersigned Member of the Board.  The case was again remanded 
by the Board in June 1999 for further development of the 
record.  In its remand, the Board pointed out that there was 
a pending issue of service connection for lung cancer due to 
radiation exposure for accrued benefits purposes. 

While the case was on remand, the RO issued a supplemental 
statement of the case in April 2002 addressing the issue of 
service connection for lung cancer for accrued benefits 
purposes.  The case was later returned to the Board for 
continuation of appellate review.  



FINDINGS OF FACT

1.  The veteran died in October 1995, at age 76, from a grand 
mal seizure, due to cancer of the lungs, bilateral.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  Lung cancer was not present in service or during the 
first postservice year.

4.  The veteran was not exposed to ionizing radiation during 
service.

5.  There is no causal relationship between the veteran's 
fatal lung cancer, first shown to be present many years after 
service and any incident of service, including claimed 
exposure to ionizing radiation.

6.  A disability of service origin is not shown to have 
caused death or played any part in death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991& Supp. 2001); 38 C.F.R. § 3.312 (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The veteran's lung cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service, for purposes of accrued benefits.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5121, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The death certificate shows that the veteran died in October 
1995, at age 76, from a grand mal seizure, due to cancer of 
the lungs, bilateral.  It was stated that lung cancer had its 
onset about six weeks before the veteran's death.  An autopsy 
was not performed.  At the time of the veteran's death, 
service connection was not in effect for any disabilities.  

Service medical records make no reference to lung cancer.  
When the veteran was examined in January 1946 for service 
separation, the lungs were evaluated as normal, and the chest 
x-ray was normal.  

The veteran was hospitalized at a VA medical facility from 
September 1960 to November 1960.  Laboratory testing showed 
that white blood cell count was 17,000.  The diagnoses were 
duodenal ulcer disease and hypertensive vascular disease.  
The report of hospitalization makes no reference to lung 
cancer.

Reports from private medical sources reflect the veteran's 
treatment from September 1988 to April 1990.  The primary 
condition treated was hypertension.  The white blood cell 
count was 14.5 in September 1988, 12.4 in December 1988, and 
12.9 in April 1989.  These values were interpreted as high.  
The reports make no reference to lung cancer.

A hearing was held at the RO in November 1993 before a Member 
of the Board.  In testimony, the veteran stated that he was 
exposed to radiation while stationed in Japan.  His unit, the 
136th Infantry Regiment, 33rd Division, entered Japan through 
the port of Nagasaki, in August 1945, about 10 days after the 
atomic bomb was dropped.  He was detailed to take up a 
position on the outskirts of Nagasaki for about two weeks.  
He departed Japan in December 1945.  He did not wear a badge 
to measure radiation.

A videotape, prepared by the veteran in November 1993, has 
been associated with the record.  In testimony on the 
videotape, the veteran stated that the atomic bomb was 
dropped on Nagasaki, Japan, on August 6, 1945.  He proceeded 
by ship from the Philippines and landed at Nagasaki on August 
15, 1945.  He was then assigned to an outpost about eight to 
ten miles from Nagasaki.  He spent about two weeks at the 
outpost.  After completing the two weeks at the outpost, he 
rejoined the headquarters company of his unit and was sent on 
to other assignments in Japan, including Kyoto.  He left 
Japan on December 20, 1945 and was discharged from the 
service at Camp Gordon, Georgia, on January 18, 1946.  

A statement from a VA physician, dated in September 1995, 
relates that the veteran had adenocarcinoma of the lung, a 
terminal condition.

In a statement dated in December 1995, the National Personnel 
Records Center (NPRC) advised the RO that no medical records 
for the veteran were on file.  NPRC reported that the 
veteran's records might have been destroyed in a fire at that 
facility.

A hearing was held at the RO in August 1996 before an RO 
hearing officer.  In testimony, the appellant asserted that 
the veteran's death from lung cancer was attributable to 
exposure to radiation while the veteran was performing 
military duty in and around Nagasaki, Japan.  He had informed 
her that he was stationed in the area of Nagasaki for about 
one month.  

In a letter dated in June 1998, the RO asked the National 
Archives and Records Service to provide records relating to 
the veteran's unit, Company L, 136th Infantry, 33rd Infantry 
Division, for the time frame from June 12, 1945 through 
December 27, 1945.  Specifically, the RO requested 
information regarding the unit's deployment in relationship 
to Nagasaki, Japan.  A response from National Archives and 
Records Service was not forthcoming.

A hearing was held at the RO in August 1998 before a Member 
of the Board.  In testimony, the appellant reiterated 
statements made at the August 1996 hearing.  She added that 
the veteran informed her that he had been stationed at an 
outpost about 9 to 10 miles from Nagasaki, Japan.  

In a statement dated in September 1998, the appellant 
referred to medical records from past years which listed the 
veteran's white blood cell count.  She identified occasions 
during November 1960, September 1988, December 1988 and April 
1989 when high white blood cell counts were recorded.  She 
claimed that these findings indicated that all forms of 
cancer, which had afflicted the veteran, had come from his 
exposure to radiation while in Japan.  

In a letter dated in October 1999, the RO asked the appellant 
to provide names and addresses of all VA and non-VA medical 
examiners and medical providers who may have treated the 
veteran for any lung disorder.  Specifically, she was invited 
to submit a statement from Dr. Patricia M. Edwards concerning 
the cause of the veteran's death.  The appellant did not 
provide the requested information.

In letters dated in October 1999, the RO asked various 
government and service department agencies to verify the 
veteran's presence during military service in the vicinity of 
Nagasaki, Japan, during the time frame from June 12, 1945 
through December 1945; also, a request was made for 
verification of radiation exposure.  

The Defense Threat Reduction Agency, in a letter dated in 
January 2000, stated that the veteran's service record could 
not be found at the National Personnel Records Center as it 
was apparently destroyed in a fire which had occurred there 
in 1973.  Accordingly, a search of alternate unit records was 
undertaken.  Army morning reports revealed that on September 
25, 1945, while assigned to "L" Company, 136th Infantry 
Regiment, the veteran arrived with his unit aboard the USS 
SIBLEY (APA 206) near Wakayama, Honshu, Japan (approximately 
175 miles from Hiroshima and 325 miles from Nagasaki), from 
the Philippine Islands.  Upon arrival at Wakayama, the 
veteran accompanied his unit via railway to Shinden, near 
Osaka (about 200 miles from Hiroshima and 350 miles from 
Nagasaki).  On October 5, his unit relocated to Otsu (215 
miles from Hiroshima and 365 miles from Nagasaki).  Except 
for temporary duty at nearby Uji from October 8-22, 1945, the 
veteran remained at Otsu until December 21, 1945, when he was 
released from his assignment and transferred to the 11th 
Replacement Depot at Okazaki (290 miles from Hiroshima and 
440 miles from Nagasaki) for return to the continental United 
States.  

The Defense Threat Reduction Agency concluded that available 
Army records did not document the veteran's presence with the 
American occupation forces in Hiroshima or Nagasaki.  
Available records placed him no closer than 175 miles from 
Hiroshima and 325 miles from Nagasaki.  

The U.S. Army Radiation Standards and Dosimetry Laboratory, 
in a letter dated in March 2000, stated that it had 
researched its files for records of exposure to ionizing 
radiation for the veteran.  The agency stated that it was 
unable to locate any records for the veteran using the 
personal information provided.  

The RO also contacted the National Archives and Records 
Service, a second time, to obtain verification and 
documentation of the activities and location of the veteran's 
unit during the time frame from June 12, 1945 to December 27, 
1945.  A response from that agency was not forthcoming.  

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, she is entitled to the version of the applicable 
criteria most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claims.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statement of the case furnished the appellant, the RO has 
notified her of the information and evidence necessary to 
substantiate her claims.  Pertinent post-service medical 
records have been associated with the record.  Furthermore, 
the appellant has had the opportunity to testify at hearings.  

The Board notes that the appellant's case was remanded by the 
Board in June 1999 for development, in part, because the NPRC 
had informed the RO that the veteran's medical records had 
been destroyed in a fire at that facility.  The fire at NPRC 
occurred during 1973.  A review of the claims file shows 
that, in October 1953, the RO had requested clinical records 
of the veteran's treatment during service, including reports 
of enlistment and discharge examinations, in connection with 
a claim for VA benefits.  The record shows that, in November 
1953, the Adjutant General's Office provided available 
service medical records to the RO.  Added to the record in 
December 1993 were duplicates of service medical records 
which had been in the claims file since November 1953.  

Where service medical records are presumed destroyed, the 
Board's obligation to explain its findings and to consider 
the benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  When a veteran's 
records have been destroyed, the VA has an obligation to 
search for alternative records which support the veteran's 
case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
O'Hare, supra.  After examining the record, the Board 
believes that, in fact, all available service medical records 
have been obtained from sources, other than NPRC, and that a 
search for additional service medical records is not 
required.

The RO undertook development in an attempt to corroborate the 
appellant's assertion that the veteran was exposed to 
radiation while participating in the occupation of Nagasaki, 
Japan.  Specifically, the RO twice contacted the National 
Archives and Records Service, requesting records pertaining 
to the veteran's unit for the time frame June/July 12, 1945 
through December 27, 1945.  The National Archives and Records 
Service did not respond to the RO's request for information.  
However, the information sought by the RO was ultimately 
provided by another government agency, the Defense Threat 
Reduction Agency.  The Defense Threat Reduction Agency 
provided detailed information about the location of the 
veteran's unit during the specified time frame.  Accordingly, 
the Board is satisfied that sufficient information has been 
obtained to make a determination as to whether or not the 
veteran was exposed to radiation during service.  
Accordingly, no further remand development is required.  

The Board concludes that there is no indication that 
additional evidence exists and can be obtained on the issue 
here in question.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  With chronic disease shown as 
such in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applies.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Where a veteran who served 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946 develops lung cancer 
to a compensable degree within one year after separation from 
service, the disease may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Further, a claim for service connection may be based on 
exposure to ionizing radiation during service.  Such a claim 
is cognizable under the provisions of 38 C.F.R. § 3.311.  If 
a claim for service connection is based on exposure to 
ionizing radiation, and it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any presumptive 
period as specified in 38 C.F.R. §§ 3.307, or 3.309, the 
following factors will be examined: 1) whether the veteran 
participated in an activity that would have exposed him to 
ionizing radiation (determined by making an assessment of the 
size and nature of the radiation dose); 2) whether the 
veteran subsequently developed a radiogenic disease, as 
recognized by statute; and 3) whether the disease first 
became manifest within a specific period after radiation 
exposure. 38 C.F.R. § 3.311(a), (b)(5).  The determination of 
service connection based on ionizing radiation is then made 
under the generally applicable service connection provisions, 
giving due consideration to any opinion provided by the Under 
Secretary of Health or an outside consultant.  38 C.F.R. § 
3.311(f).  Service connection will not be established if 
there is affirmative evidence to establish that a 
supervening, nonservice-related condition or event is more 
likely the cause of the disease.  38 C.F.R. § 3.311(g).  
Further, the veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. § 
3.303(d); 3.311(b)(4).

The applicable criteria pertaining to service connection for 
the cause of death provide as follows:  

(a)	General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 
(b)	Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 
(c)	Contributory cause of death. 
(1)	Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
(2)	Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 
(3)	Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 
(4)	There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 

death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 U.S.C.A. § 1310; 38 C.F.R. §  3.312.

A.  Service Connection for the Cause of the Veteran's Death

The appellant contends that service connection is warranted 
for lung cancer, the condition which brought about the 
veteran's death, on the basis that the veteran developed this 
condition secondary to his exposure to radiation while 
serving in the United States Army.  She maintains that he was 
exposed to radiation while serving with a unit which entered 
Nagasaki shortly after an atomic bomb was dropped on that 
city in August 1945.  She claims that he was in Nagasaki, at 
an outpost right on the outskirts of the city, for about one 
month.  

The Board has reviewed the record, which clearly establishes 
that the veteran had lung cancer and that lung cancer was the 
disease which produced his death.  However, the record 
further reveals that lung cancer was not manifested until 
about fifty years after the veteran's separation from 
service, and no medical evidence is of record relating the 
cancer to the veteran's military service.  Accordingly, there 
is no basis for a grant of direct service connection for the 
veteran's fatal lung cancer as the disease did not have its 
onset during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Further, there is no basis for a grant of presumptive service 
connection for the veteran's fatal lung cancer as the disease 
was not manifested to a compensable degree within one year 
after his separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Moreover, the evidence does not show that the veteran 
participated in a "radiation-risk activity" as defined by 
applicable regulations pertaining to diseases subject to 
presumptive service connection in a radiation-exposed 
veteran.  As previously stated, a "radiation risk 
activity," means, as herein pertinent, the occupation of 
Hiroshima or Nagasaki, Japan by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(ii).  In turn, the term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions such as 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).  

The Board notes that lung cancer was not a disease listed as 
subject to presumptive service connection in a radiation-
exposed veteran when the RO entered its November 1995 
decision denying service connection for the cause of the 
veteran's death.  However, effective during 2000, bronchiolo-
alveolar carcinoma, a form of lung cancer, was added to the 
list of diseases subject to presumptive service connection 
specific to radiation-exposed veterans.  See, 38 C.F.R. 
§ 3.309(d)(2)(xvi).  When a law or regulation changes during 
the course of an appeal, the version of the law or regulation 
most favorable to the appellant generally applies.  Karnas, 
supra.  The revised regulation is more favorable to the 
appellant and will be applied in the disposition of the 
claims on appeal.  However, although lung cancer is now among 
the diseases for which presumptive service connection is 
available for radiation-exposed veterans, the evidence 
establishes that the veteran was not a radiation-exposed 
veteran, as defined by pertinent governing criteria.  Thus, 
the veteran's fatal lung cancer cannot be presumptively 
service-connected under the provisions of 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  

Service connection also may be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 
38 C.F.R. § 3.311.  In this regard, the Board observes that, 
under this section, radiation exposure is conceded where 
military records do not establish the veteran's presence or 
absence from a site at which exposure to radiation is claimed 
to have occurred.  See 38 C.F.R. § 3.311(a)(4)(i).  Lung 
cancer is considered to be a potentially radiogenic disease 
pursuant to 38 C.F.R. § 3.311.  However, the demonstration of 
a potentially radiogenic disease and exposure to ionizing 
radiation during service does not necessarily establish 
entitlement to service connection.  All relevant factors, 
including the amount of radiation exposure, must be 
considered in determining whether the record supports the 
contended etiologic relationship.

This appeal turns on whether the evidence supports the 
appellant's contention that the veteran's fatal lung cancer 
was a "radiogenic" disease, i.e., that lung cancer 
developed as a result of claimed inservice exposure to 
ionizing radiation.  Here, the appellant contends that the 
veteran was exposed to ionizing radiation when his unit was 
stationed in the immediate vicinity of Nagasaki, Japan, 
during the occupation of that city, in late 1945, shortly 
after the atomic bomb was dropped.  During his lifetime, the 
veteran reported that he was stationed about eight to ten 
miles from Nagasaki, for about a two-week period, around late 
August 1945.  However, the objective evidence does not 
substantiate the claimed proximity to Nagasaki (or for that 
matter, to Hiroshima, the other Japanese city on which an 
atomic bomb was dropped).  In this regard, the Defense Threat 
Reduction Agency has determined that the veteran was not 
stationed closer than 325 miles from Nagasaki (and 175 miles 
from Hiroshima) during the period from September 1945 to 
December 1945.  Thus, the record verifies the veteran's 
absence from a site at which exposure to radiation is claimed 
to have occurred.  

The evidence does not establish that the veteran was exposed 
to ionizing radiation in service.  Accordingly, further 
development under 38 C.F.R. § 3.311 is not warranted, and the 
appellant's claim for service connection for the cause of the 
veteran's death, based on fatal lung cancer stemming from 
reported inservice exposure to radiation, must be denied.  

An inservice disease or injury is one of the elements 
required to prevail in a claim for service connection for 
disability.  In this case, radiation exposure is the claimed 
inservice disease or injury.  Here, the evidence demonstrates 
that the veteran was not exposed to radiation during service.  
The appellant's assertion is the only evidence linking the 
veteran's fatal lung cancer to claimed inservice radiation 
exposure.  As a lay person, she is not competent to offer a 
medical opinion regarding the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For all the foregoing reasons, the claim for service 
connection the cause of the veteran's death is denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  38 
U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

B.  Service Connection for Lung Cancer for Accrued Benefits 
Purposes

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period not 
more than 2 years prior to death, may be paid to the living 
person first listed as follows:  (1) His/Her spouse, (2) 
His/Her children, (3) His/Her dependent parents.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.100.

The appellant's claim for accrued benefits derives from the 
veteran's claim for service connection for lung cancer 
pending at his death.  The Board has reviewed all evidence in 
the file at the time of the veteran's death.  For the reasons 
discussed above, no basis was provided under pertinent laws 
and regulations for a grant of service connection for lung 
cancer during the veteran's lifetime.  Accordingly, the claim 
for service connection for lung cancer for accrued benefits 
purposes must be denied.  Again, the Board has considered the 
applicability of the benefit of doubt doctrine, but finds 
that the preponderance of the evidence is against the claim.  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for lung cancer for accrued benefits 
purposes is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

